Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-13-20 has been entered.

Claims 18-21, 23-25, 27 and 30 are pending and under examination as they read on the species of method wherein the disease to be treated is “juvenile chronic arthritis which is Still’s disease” and wherein the anti-IFNγ antibody comprises the variable domains of SEQ ID NOs: 2 and 7.

The prior obviousness-type double-patenting rejection has been withdrawn in view of the terminal disclaimer over the 9682142 patent filed and approved on 11-13-20.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 60/648219, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 18 and dependent claims thereof are drawn to “a method of binding and neutralizing an IFNγ in a human subject with an autoimmune or inflammatory disease characterized by an IFNγ mediated pathology…”

According to the instant specification at paragraphs 41-43: 

“The huIFNγ antibodies modulate an immune response in a subject, e.g., in a human subject. Preferably, the huIFNγ antibodies modulate an adaptive immune response in a subject.  More preferably, the huIFNγ antibodies modulate the cellular or cell-mediated immune response, also known as Th1-type or Th1-mediated response.

For example, the huIFNy antibodies described herein modulate, e.g., reduce, inhibit or prevent an exaggerated Th1-mediated immune response, such as an exaggerated Th1-mediated immune response associated with an autoimmune or inflammatory disorder such as, for example, Crohn' s disease, system lupus erythematosus, psoriasis, sarcoidosis, rheumatoid arthritis, vasculitis, atopic dermatitis and secondary progressive multiple sclerosis.  As used herein, the term "exaggerated" Th1-mediated immune response refers to the presence of an elevated level of Th1 cytokine(s), such as IL-2, IL-3, TNF-alpha (TNFα) and IFNγ, in a subject as compared to the level of Th1 cytokine production in a subject not suffering from a disease or disorder associated with an exaggerated Th1 immune response.  To classify a Th1-mediated immune response as an exaggerated response, the level of a Th1 cytokine production response is evaluated, e.g., by measuring and analyzing the level of secreted cytokines using an ELISA or other assay.

The huIFNγ antibodies described herein modulate, e.g., inhibit, reduce or prevent, class switching to an IgG isotype, such as IFNγ-induced class switching.  These huIFNγ antibodies e.g., inhibit, prevent or reduce a Th1-mediated response and consequently decrease IFNγ-induced switching.”

Thus, the claimed method of binding and neutralizing an IFNγ in a human subject with an autoimmune or inflammatory disease characterized by an IFNγ mediated pathology would have been understood by the skilled artisan to refer to treating those human subjects experiencing an exaggerated Th1-mediated immune response, such as an exaggerated Th1-mediated immune response associated with an autoimmune or inflammatory disorder such as, for example, Crohn' s disease, system lupus erythematosus, psoriasis, sarcoidosis, rheumatoid arthritis, vasculitis, atopic dermatitis and secondary progressive multiple sclerosis.

However, the 60/648,219 application does not teach treating the subset of human subjects with, e.g., an inflammatory disease characterized by an IFNγ mediated pathology, such as a Th1-mediated immune response in the context of inflammatory atopic dermatitis by administering to the human subject an isolated fully human monoclonal antibody in an amount sufficient to bind and neutralize IFNγ, wherein said antibody comprises the CDRs recited in claim 18.

Thus, claim 18 and dependent claims thereof are not entitled to the benefit of priority of the 60/648,219 application.  Therefore, claim 18 and 60/648,219 application have an effective priority date of 1-27-06.

Claims 18-21, 23-25, 27 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 18 recites, “A method of binding and neutralizing an interferon gamma (IFNγ) in a human subject with an autoimmune or inflammatory disorder characterized by an IFNγ mediated pathology comprising administering to the human subject an isolated fully human monoclonal…in an amount sufficient to bind and neutralize IFNγ…”

MPEP § 2111 instructs:

“The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the ‘broadest reasonable interpretation’ standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Patent and Trademark Office (‘PTO’) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must ‘conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ 37 CFR 1.75(d)(1).”

Likewise, MPEP § 2164.08 instructs:

“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”

Thus, even if not explicitly recited in the claim preamble, the utility of the claimed “method of binding and neutralizing an interferon gamma (IFNγ) in a human subject with an autoimmune or inflammatory disorder characterized by an IFNγ mediated pathology comprising administering to the human subject an isolated fully human monoclonal…in an amount sufficient to bind and neutralize IFNγ…,” (claim 18) would be understood by the skilled artisan to lie in neutralizing IFNγ in a subject in need thereof, which according to the instant specification is a subject suffering from a Th1-mediated autoimmune or inflammatory disease.

not be clear to the skilled artisan in what context other than treating “an autoimmune or inflammatory disorder characterized by an IFNγ mediated pathology” could the claimed method be used, and the skilled artisan would have no basis for practicing the claimed method in any manner outside the context of treating “an autoimmune or inflammatory disorder characterized by an IFNγ mediated pathology.”

Thus, even if the claim does not explicitly recite “a method of…treating an autoimmune or inflammatory disorder characterized by an IFNγ mediated pathology comprising administering to the human subject an isolated fully human monoclonal…in an amount sufficient to bind and neutralize IFNγ” the skilled artisan would understand claim 18 and dependent claims thereof to be directed towards methods that are to be practiced in the context of treating certain autoimmune or inflammatory disorders characterized by IFNγ mediated pathology (see paragraph bridging pages 11-12).

The specification discloses fully human monoclonal anti-IFNγ antibodies selected from an scFv phage display library which comprise defined Vh and Vl chains (see Tables 1 and 2 at pages 13-14 and Examples 3-5 at pages 53-58).  The instant specification further discloses that the “NI-0501 antibody” which has SEQ ID NOs: 3-5 and 8-10 as its Vh and Vl CDRs, respectively, binds human and cynomolgus monkey IFNγ but does not bind IFNγ from a variety of other species (see the instant specification Example 11 at pages 63-64 including Table 7).  The instant specification further teaches MHC class II expression as a proxy for the presence of IFNγ (and for the ability of an anti-IFNγ to neutralize IFNγ, see ibid and Example 10); however, neither the instant specification nor the knowledge in the art show that IFNγ induced MHC class II expression is integral to disease across the broad genus of autoimmune and inflammatory diseases.

With respect to particular autoimmune or inflammatory disorders characterized by an IFNγ mediated pathology, the instant specification lists Crohn’s disease, system lupus erythematosus, psoriasis, sarcoidosis, rheumatoid arthritis, vasculitis, atopic dermatitis and secondary progressive multiple sclerosis (see paragraph bridging pages 11-12).

However, neither the instant specification nor the prior art provide sufficient guidance or direction for the ordinarily skilled artisan to practice a method of binding and neutralizing an interferon gamma (IFNγ) in a human subject, and thereby treat any autoimmune or inflammatory disorder characterized by an IFNγ mediated pathology by administering to the human subject an isolated fully human monoclonal or antibody fragment thereof in an amount sufficient to bind and neutralize IFNγ, wherein said antibody or antibody fragment thereof comprises: (a) a VH CDR1 region comprising the amino acid sequence SYAMS (SEQ ID NO:3) or SNAMS (SEQ ID NO:43)….

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

With regard to the elected species of disorder “juvenile chronic arthritis which is Still’s disease,” the instant specification does not convincingly describe a role for IFNγ in disease pathogenesis; moreover, prior art teachings such as Murry et al. (J Rheumatol. 1998 Jul;25(7):1388-98, of record) suggest that a lack of IFNγ expression in the joints of systemic onset JRA is conceivably disease promoting (see page 1395 bridging paragraph).  Indeed, as alluded to by Murry, and as disclosed Pernice et al. (Arthritis Rheum. 1989 May;32(5):643-6, of record), administration of IFNγ, per se, to systemic juvenile rheumatoid arthritis patients had beneficial effects (see Discussion).  

Moreover, prior to applicant’s date of invention the skilled artisan was aware that in some immune settings Tregs produce IFNγ and further that Treg production of IFNγ is necessary for tolerance induction, see Bushell et al., 20070166307 (of record) at Experiment 4.  

Given the knowledge in the prior art, which, if anything, suggests that neutralizing IFNγ could potentially exacerbate juvenile chronic arthritis which is Still’s disease, and further given the absence of any substantive teachings in the instant specification supporting an ameliorative effect of IFNγ neutralization on juvenile chronic arthritis which is Still’s disease, or for that matter on the vast breadth of any autoimmune and inflammatory potentially characterized by an IFNγ 

Upon reconsideration the teachings of the instant specification at page 1, 4th paragraph are notable (emphasis added): 

“Human interferon gamma (IFNγ, IFN-gamma) is a lymphokine produced by activated T-lymphocytes and natural killer cells.  It manifests anti-proliferative, antiviral and immunomodulatory activities and binds to IFNγ-R, a heterodimeric receptor on most primary cells of the immune system, and triggers a cascade of events leading to inflammation.  The antiviral and immunomodulatory activity of IFNγ is known to have beneficial effects in a number of clinical conditions.  However, there are many clinical settings in which IFNγ-activity is known to have deleterious effects.  For example, autoimmune diseases are associated with high levels of IFNγ in the blood and diseased tissue from autoimmune patients.  IFNγ-activity has also been linked to such disease states as cachexia and septic shock.”

Thus, prior to applicant’s date of invention the skilled artisan was aware that while IFNγ was known to have deleterious effects in some clinical settings, in other instances the antiviral and immunomodulatory activity of IFNγ were known to be beneficial.  

Indeed, this uncertainty as to the precise autoimmune or inflammatory disease settings wherein IFNγ is pathogenic versus beneficial is consistent with the knowledge in the prior art exemplified by the teachings of Ortmann et al. (Clinical Immunology Vol. 98, No. 1, January, pp. 109–118, 2001, cited herewith):

“Although autoantigen-specific Th1 cells are required for the development of many organ-specific autoimmune diseases, the precise contribution of IFN-γ in the pathogenesis of these diseases has recently come into question. Several papers have shown significant enhancement of autoimmune diseases, including CIA and experimental allergic encephalomyelitis (EAE), in susceptible strains of mice lacking either IFN-γ or the IFN-γ receptor (5–7). More importantly, in the absence of IFN-γ, very severe EAE developed in highly resistant strains of mice, e.g., the C57BL/6 and 129 strains (8, 9).  Moreover, the T cells mediating EAE in C57BL/6 IFN-γ-deficient (-/-) mice were of the Th1 type, as the induction of disease could be prevented by treatment of the mice with anti-IL-12 (9)….” 

(see page 109, col. bridging paragraph, emphasis added).

Ortmann further teaches that “To further explore the role of Th1 and Th2 cytokines in CIA, we have used a panel of cytokine-deficient susceptible and resistant strains together with neutralizing anti-cytokine monoclonal antibodies (mAbs) to determine the contribution of individual cytokines to the pathogenesis of disease.  We have found that, as in EAE, disruption of the gene for either IFN-γ or its receptor renders resistant mice highly susceptible and that this susceptibility is dependent on the presence of IL-12.” (see page 109, right col., 1st full paragraph).

Likewise, as described at page 116-17 bridging paragraph (emphasis added):

“The use of both cytokine -/- mice and potent cytokine neutralizing mAbs has provided valuable insights into the role of individual cytokines in the pathogenesis of organ-specific autoimmune diseases.  However, the translation of these findings to the treatment of autoimmune diseases in man is problematic.  As we have clearly demonstrated, the prototypic Th1 cytokine IFN-γ can exert a protective effect early in the induction phase of disease, particularly in resistant strains of mice.”

Similarly, turning to EAE, which is an art-recognized multiple sclerosis disease model (see Willenborg et al., J Immunol 1999; 163:5278-5286 (cited herewith), at page 578, left col., 1st paragraph), Willenborg teaches:

“EAE has been described as being a Th1 T cell-mediated disease (4–6), and therefore a pivotal role for the Th1 proinflammatory cytokine IFN-γ in EAE pathology has been suggested. Numerous effects of IFN-γ in promoting inflammation have been described, such as: 

(see page 5278, right col., 1st paragraph).

That said, Willenborg goes on to teach in the paragraph that follows the 1st paragraph on page 5278: 

“…mice lacking the ligand binding chain of the IFN-γ receptor (IFNγR-/-) and therefore unable to respond to IFN-γ, develop severe and usually fatal EAE when immunized with human myelin oligodendrocyte glycoprotein peptide 35–55 (MOG35–55), whereas control mice expressing the gene are resistant to disease induction, indicating that IFN-γ is not essential for disease induction (8).  Furthermore, passive transfer of disease with MOG35–55-specific lymphoid cells from IFNγR-/- mice produces, in knockout (IFNγR-/-) mice, severe EAE from which the recipients fail to recover.  The same cells produce equally severe disease in IFNγ+/+ control mice, but importantly all the recipients recover fully.  These results provide definitive evidence that IFN-γ is not essential for the generation or function of anti-MOG35–55 effector cells, but that it does play an obligatory role in down-regulating the disease.” (see page 5278, right col., 2nd paragraph, emphasis added).

An illustration of the complexity associated with previous studies of the effect of IFNγ on EAE, and an explanation for why the findings of Willenborg should be considered to be more consistent with human disease pathology is given in the final two paragraphs of page 5285 (emphasis added): 

“We have demonstrated that the normally considered proinflammatory cytokine IFN-γ is, in the context of MOG-induced EAE, essential in down-regulation of the disease and that reactivity to IFN-γ in the target tissue itself, i.e., the CNS, as well as the periphery plays a critical role in this down-regulation. The beneficial role of IFN-γ in the CNS is in contrast to recent work described by Horwitz et al. (51).  These investigators expressed IFN-γ in the CNS of mice under the myelin basic protein (MBP) promoter such that the cytokine was produced by oligodendrocytes.  They found demyelination in a proportion of their mice that was both age and gender related.  The effect of any cytokine is undoubtedly dose, time and site dependent and these parameters in the work of Horwitz et al. are vastly different from what would be found for IFN-γ produced during an inflammation of the CNS where the cytokine is produced mainly by T cells under control of the TCR, i.e., upon Ag recognition. The prolonged over-expression of IFN-γ in the CNS with subsequent production of demyelination does not preclude the possibility of IFN-γ in more physiological circumstances (an inflammatory episode) contributing to down regulation of inflammation.  

With respect to mechanism of action of IFN-γ, we present in vitro data which show clearly that reactivity to IFN-γ results in the production of large amounts of RNI by peripheral mononuclear cells with subsequent inhibition of effector cell proliferation.  We suggest that this IFN-γ-driven NO production in the periphery, and by inference in the CNS as well, is responsible for limiting disease.  In light of the robust nature of the results presented here, we suggest that perhaps the data on the therapeutic use of IFN-γ in the clinical setting of the human CNS inflammatory disease MS should be re-examined with an eye to the possible retrial of IFN-γ or perhaps another inducer of the downstream molecule NO, in MS.”

A subsequent study published in 2005 by Harrington et al. (Nat Immunol. 2005 Nov;6(11):1123-32, cited herewith) provides a detailed explanation for how IFNγ has the potential to inhibit a number of autoimmune diseases, including multiple sclerosis and rheumatoid arthritis – by inhibiting the development of Th17 cells – and further explains how antagonizing IFNγ in EAE and CIA exacerbates rather than ameliorates disease (see page 1130, 1st full paragraph - 
4th full paragraph; especially at col. 2, 1st full paragraph).
Furthermore, many have tried and many have failed to successfully treat various additional presumptively “IFNγ-mediated” autoimmune / inflammatory diseases with anti-IFN-γ antibodies:

For example, Werth et al. (Arthritis Rheum 2013;65 Suppl:S682 (2013)(cited herewith)) taught that the  “AMG811” anti-IFNγ has no effect on SLE.

Bigler et al. (British Journal of Dermatology (2014) 171, ppe105–e136 (cited herewith)) taught anti-IFNγ treatment has no effect on psoriasis.

Harden et al. (J Allergy Clin Immunol, Volume 135, Number 2, pp. 553-556 ((2015) (cited on an IDS)) taught that the “HuZAF” anti-IFNγ has no effect on psoriasis.  

Perrier et al. (Nov;3(11):1341-52, 2011 (cited on an IDS)) taught the HuZAF anti-IFNγ antibody “is ineffective in the treatment of CD” (Crohn’s disease, see page 1345, right col., last full sentence).

The HuZAF anti-IFNγ antibody featured in the final two bulleted references set forth above was originally disclosed in Ehrhardt et al. (US20040052791 (cited herewith)), which provides working examples describing multiple phase I/II clinical trial wherein the HuZAF antibody was administered to patients suffering from Crohn’s disease (Example 4) or patients with psoriasis (Example 5), and wherein beneficial effects were reported in some of these patients (see paragraphs 73-74 and 88, respectively).

However, as shown above, the Harden et al. and Perrier et al. references demonstrate that, contrary to the teachings of Ehrhardt et al., the HuZAF anti-IFNγ antibody is indeed unable to successfully treat Crohn’s disease or psoriasis in a proper placebo controlled clinical trial.

Note that while the bulleted references described above were published after the effective priority date for the claims invention, and as stated in MPEP § 2164.05(a), “The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that "a patent document cannot enable technology that arises after the date of application."),” it is also the case that as further stated in this section of the In re Hogan, 559 F.2d 595, 605, 194 USPQ 527, 537 (CCPA 1977). If a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993) (The court found that an article published 5 years after the filing date of the application adequately supported the examiner’s position that the physiological activity of certain viruses was sufficiently unpredictable so that a person skilled in the art would not have believed that the success with one virus and one animal could be extrapolated successfully to all viruses with all living organisms. Accordingly, the court held that the applicant’s earlier-filed claims not limited to the specific virus or the specific animal were nonenabled).”

When the above is considered together, it is evident that neither the instant specification nor the prior art provide sufficient guidance or direction for the ordinarily skilled artisan to treat an autoimmune or inflammatory disease characterized by an IFNγ mediated pathology by administering the antibody of the instant claims.  

Rather, the skilled artisan would consider successfully practicing the claimed methods a highly unpredictable endeavor requiring far more than routine experimentation to determine which particular autoimmune or inflammatory disease patients do indeed have a “disorder characterized by an IFNγ mediated pathology” and further under what conditions, if any, the claimed method can be successfully practiced.

In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially call for undue trial and error experimentation by the skilled artisan to begin discovering how to practice the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, undue experimentation would be required to practice the claimed invention commensurate with the scope of the claims.

Applicant’s Argument

Applicant argues “The test of enablement is whether one reasonably skilled in the art could make and use the invention from the disclosures in the specification coupled with information known in the art without undue experimentation'. Further, the MPEP states that "All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled."2 Applicant submits that the ordinarily skilled artisan could make and use the method as claimed using the guidance from the specification….Applicant asserts that the Office interprets the claim scope to 
As such, the Applicant asserts and the Office has acknowledged that the claims as presented are enabled….”

Applicant’s arguments have been considered but have not been found convincing for the reasons set forth above.  As described above based on the teachings of the instant specification and the knowledge in the prior art it would not be clear to the skilled artisan which, if any, autoimmune or inflammatory disorders are properly and accurately characterized by an IFNγ mediated pathology and could, in turn, be properly treated by administering the neutralizing anti-IFNγ antibody of the instant claims.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644